Citation Nr: 0919124	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

On the Veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, he indicated he was seeking 
compensation for chronic obstructive pulmonary disease.  VA 
provided him with an examination in September 2007.  There, 
the VA examiner determined there was no obstructive 
ventilatory defect.  She noted, however, that a September 
2007 pulmonary function test "suggested possible chest 
restriction." 

The Veteran submitted an April 2008 private pulmonary 
function test, which shows "moderate restrictive defect" 
and "no obstruction."  Thus, this test is in agreement with 
the September 2007 VA pulmonary function test, which tends to 
show that the Veteran has a restrictive lung defect.  

The Veteran served in the Navy on a ship.  The likelihood of 
his having been exposed to asbestos is very high.  There is 
also competent evidence of current restrictive lung defect, 
which the Veteran alleges is due to asbestos exposure.  The 
Board concludes that the criteria needed to obtain a VA 
examination and medical opinion have been met.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board is aware 
that VA already provided him with an examination; however, it 
did not obtain a medical opinion in connection with the 
finding that there was evidence suggesting a restrictive lung 
defect.  Thus, the claim must be remanded for a VA 
examination and medical nexus opinion regarding restrictive 
lung disease.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Request permission from the Veteran to 
obtain any other private medical records 
from Dr. Eddie Williams, III, that address 
the Veteran's lung complaints/disability.  

2.  Once any outstanding private medical 
records are received, schedule the Veteran 
for a VA lung disorders examination to 
determine whether he incurred a 
restrictive lung disability in service, to 
include asbestosis, as a result of 
asbestos exposure.  The VA examiner is 
asked to provide an opinion as to whether 
it is as likely as not (e.g., a 50 percent 
or greater probability) that a restrictive 
lung disability is medically related to 
the Veteran's active military service, 
including as due to exposure to asbestos.  
The VA examiner should comment on the 
whether there is a smoking history and the 
Veteran's potential post-service exposure 
to asbestos, taking into account his 
employment history.  The entire claims 
file should be made available to the 
examiner, and the examiner should review 
all relevant documents in the claims file.  
Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with reference to evidence in 
the claims file and/or sound medical 
principles.

3.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
pulmonary disability, to include as being 
due to asbestos exposure.  If the claim is 
not granted, send the Veteran and his 
representative a Supplemental Statement of 
the Case, and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination, as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

